Citation Nr: 1805628	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  08-25 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for duodenal ulcer disease, from March 31, 2005 until March 7, 2007.

2.  Entitlement to a rating in excess of 30 percent for chronic hiatal hernia with duodenal ulcer disease, from March 7, 2007.

3.  Entitlement to a total disability individual unemployability (TDIU) rating prior to February 28, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse
ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1958 to May 1962 and in the U.S. Army from December 1968 to June 1979.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran and his wife testified at a Board videoconference hearing at the RO in March 2012, before the undersigned.  A transcript of the hearing is associated with the claims file.  These matters were remanded most recently in March 2017 for further development.

The issue of TDIU has been raised by the record.  See March 2005 Correspondence and August 2005 VA Examination Report.  As a result, the Board has taken jurisdiction of this claim in accordance with the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).  That said, the Board recognizes that subsequent to TDIU being raised the RO granted a 100 percent rating for the Veteran's service-connected bilateral hearing loss, effective February 28, 2012.  Nevertheless, this grant does not preclude consideration of entitlement to a TDIU.  Instead, a determination must still be made as to the propriety of a TDIU prior to February 28, 2012.  Fenderson v. West, 12 Vet. App. 119 (1999), see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The aforementioned procedural history is reflected on the title page of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2002).

FINDINGS OF FACT

1.  For the period prior to September 29, 2015, the symptoms associated with the Veteran's gastrointestinal disorders were generally manifested by moderate episodes of diarrhea, regurgitation, nausea, pain, and bloating, without severe related hypoglycemia, weight-loss, malnutrition, anemia, or documented hematemesis or melena.  

2.  From September 29, 2015 forward, the Veteran's service-connected gastrointestinal disability is manifested by at most symptoms that approximate persistently recurrent epigastric distress.

3.  The evidence of record demonstrates that prior to February 28, 2012 the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but no higher, for chronic hiatal hernia with duodenal ulcer disease have been met for the period from March 31, 2005 until September 29, 2015.  38 U.S.C. § 1155, 5107 (2002); 38 C.F.R. § 3.321, 4.97, Diagnostic Code 7308 (2017).

2.  The criteria for a rating in excess of 30 percent for chronic hiatal hernia with duodenal ulcer disease have not been met for the period from September 29, 2015.  38 U.S.C. § 1155, 5107 (2002); 38 C.F.R. § 3.321, 4.97, Diagnostic Code 7305-7346 (2017).

3.  The criteria for TIDU prior to February 28, 2012 have been met.  38 U.S.C. § 1155, 5107 (2002); 38 C.F.R. § 3.102, 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. § 5100, 5102, 5103, 5103A, 5107, 5126 (2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Since the March 2017 Remand, neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381   (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board.").

With specific regard to the claim for increase, as to the duty to assist, in August 2012, July 2016, and March 2017 the Board remanded the claim for further development including examinations and obtaining outstanding records.  Review of the claims file reflects that all outstanding VA treatment medical records were obtained and associated with the claims file.  However, the claims file also reflects that the RO requested the Veteran provided authorization to obtain his private records in August 2016.  No response was received and no additional private records were submitted.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that" the duty to assist is not always a one-way street" and that a veteran cannot wait passively for help where he or she has the information essential to obtaining the evidence").  

As to VA examinations, the inadequacies of the September 2015 VA examination were detailed in the Board's previous remands.  However, the Board now finds the 2015 examination when combined with the August 2005, April 2008 and April 2017 VA examinations sufficient to adjudicate the current claims.  Notably, the examinations when combined are considered adequate as they were predicated upon physical examination, in-person interview, and consideration of the claims file.  The Board finds this collective evidence sufficient to adjudicate the claim regarding severity and nature of the Veteran's current disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  

That said, in a December 2017 statement, the Veteran's representative contended that the April 2017 VA examinations were inadequate.  The representative asserted that the examinations were inadequate because the issues raised by the Board were not fully resolved and the examinations were conducted by a nurse practitioner and not a gastrointestinal specialist.  As to resolution of the questions raised by the Board, the Veteran's representative reported no specific failing.  To that end, the Board finds sufficient evidence within the examination when paired with the totality of the record to properly adjudicate the Veteran's claim.  

With regard to the credentials of the examiner, the Board acknowledges these assertions but nonetheless finds the examination and information provided adequate.  Nurse practitioners are medical professionals qualified through education, training, or experience to offer medical diagnosis, statements, and opinions.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination).  The Board may assume a VA medical examiner is competent.  See Hilkert v. West, 12 Vet. App. 145, 151 (1999) (VA may presume the competence of an examiner, and an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  The current findings of the VA examiner match those of the clinical records.  Moreover, the representative provides no evidence or explanation to support the assertion that the 2017 examiner was less than competent to provide the examination and render opinions.  

The Board recognizes that the May 2017 VA examination does not contain the requested updated radiographic studies.  However, clinical and VA examination records reflect that the Veteran was scheduled for such testing but that he subsequently cancelled testing.  He has not asserted to the contrary.  It is again noted that the duty to assist is not a one-way street.  See Wood, supra.  In light of the record, the Board finds that the duties to notify and assist have been adequately satisfied such as to adjudicate the claims.




Increase Rating Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2002); 38 C.F.R. Part 4 (2017).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2017).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is currently in receipt of a staged rating for his service-connected gastrointestinal disability: (1) a 20 percent rating for duodenal ulcer disease, from March 31, 2005 until March 7, 2007, assigned under 38 C.F.R. § 4.114, DC 7305 (2011), for duodenal ulcer; and (2) a 30 percent rating for chronic hiatal hernia with duodenal ulcer disease, from March 7, 2007, under 38 C.F.R. § 4.114, DC 7305-7346 (2011), or rated by analogy to DC 7346 for a hiatal hernia. 

Diagnostic Code 7305 for duodenal ulcer states that a 40 percent rating is warranted where moderately severe; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is warranted where severe; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health. 

Under DC 7346 for hiatal hernia, a 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

A review of DCs 7305 and 7346 reveals an overlap of symptomatology, to include pain, vomiting, weight loss, hematemesis or melena with anemia.  There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R.           § 4.113.

To that end, ratings under DC 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single disability rating will be assigned under the diagnostic code which reflects the predominant disability picture, with rating to the next higher evaluation where the severity of the overall disability warrants such rating.  See 38 C.F.R. § 4.114 (2017). 

The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in DC by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  As will be explained below, following careful consideration of the record, the Board has determined that the most appropriate DC to rate the Veteran's disability is 7308.  Id.; see also Murray v. Shinseki, 24 Vet. App. 420 (2007); Read v. Shinseki, 651 F3d 1296 (Fed. Cir. 2011). 

Under DC 7308 for postgastrectomy syndromes, a 40 percent rating requires moderate postgastrectomy syndrome, with less frequent episodes of epigastric disorders than seen in severe cases, with characteristic mild circulatory symptoms after meals, but with diarrhea and weight loss.  A 60 percent rating requires severe postgastrectomy syndrome, with associated nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  38 C.F.R. § 4.114, Code 7308.

Factual Background

In March 2005 correspondence, the Veteran reported symptoms of dropping blood sugar which caused tremors, extreme sweating, extreme lightheadedness and exhaustion.  He associated these symptoms with his dumping syndrome which he noted was "functional hypoglycemia."  He also reported chronic irritable bowel problems, with "extreme reflux, hiatal bulb, severe cramping, alternating episodes of diarrhea, bloating, extreme gas, and constipation."  He reported these problems were painful, often embarrassing, and difficult to manage around others.

On August 2005 VA examination, the Veteran reported since service he has had continuous difficulty with pain, constipation, and episodes of bleeding.  He reported suffering from violent and unpredictable episodes of diarrhea and from daily colic, distention, and nausea; but not vomiting.  He reported fluctuating between weighing 170 and 190 pounds. He managed his condition through medication, regulated diets, and enzyme intake.

On physical examination, the Veteran was characterized as well-developed, well-nourished, and without signs of anemia or chronic or acute illness.  His abdomen was flat, with no observable masses, hernia, or particular tenderness.  Upon application of pressure, the examiner noted "a little bit of epigastric tenderness."  The Veteran had an 8 and 1/2 to 9 inch scar which was well healed, not discolored, or tender.  The examiner also indicated the Veteran suffered from dumping syndrome.  The condition was noted to manifest with hard and liquid stool, painful bowel movements, extreme bloating, and great discomfort regardless of the food eaten.  The Veteran also reported having to get off his feet after eating, missing time from work, and eventually having to retire due to the unpredictability of his condition.

As to diagnostic testing, the examiner cited to a 2004 private esophagogastroduodenoscopy (EGD), wherein the Veteran reported irritation and gastritis.  The EGD noted no perforation, ulcer, or bleeding, but active peptic ulcer disease.  X-ray impression was status post vagotomy with a jaboulay pyloroplast with gastroenterostomy at the distal gastric region, and small hiatal hernia with moderate esophageal reflux.  

Treatment medical records dated between August 2005 and August 2006 reflect repeated reports of nausea, diarrhea, and abdominal pain, but no indication of anemia.  See Medial Center Enterprise and Surgery & Endoscopy Specialist Records.  Diagnostic testing during this period noted diagnoses of dumping syndrome, dyspeptic symptoms, variability in bowel habits, and severe epigastric pain, gastroesophageal reflux disease (GERD) with hiatal hernia LA distal erosions, marginal ulcer, rectal polyp, and tortuous convoluted colon.  Physicians also correlated the Veteran's reported upper gastrointestinal (GI) symptoms to "dumping syndrome" caused by his upper GI surgery.  In September 2006, treatment records note episodes of hypoglycemia.  See UAB Division of Gastroenterology/Hepatology Records.  

In March 2007, the Veteran was prescribed tincture of opium to be taken four to six drops by mouth twice daily.  See UAB Division of Gastroenterology/Hepatology Records.  In February 2008, he reported that his opium drops were "working great" and "that his diarrhea [was] completely controlled."  Id.  However, he reported on-going difficulty with bloating and epigastric pain, despite his prescribed medication.  He also reported periods of hypoglycemia, but denied weight loss, melena, or bright red blood in his stools.

The Veteran underwent physical examination in February 2008 that noted a blood sugar level of 31.  See UAB Division of Gastroenterology/Hepatology.  In response his private physician opined the following:

In regards to his hypoglycemia, we do not think that this is due to post-vagotomy syndrome or dumping syndrome.  Post-vagotomy syndrome does give you symptoms of hypoglycemia, but not actually a low blood sugar such as 31.  We have asked the patient to please see his endocrinologist/internist in order to help further evaluate his difficulties with hypoglycemia.

On April 2008 VA examination, treatments noted for the Veteran's conditions were opium tincture drops, Maalox/Mylanta, and regulated diet.  Response to treatment was fair.  There were no episodes of hematemesis or melena, vomiting, abdominal colic, nausea, or abdominal distention.  He had periods of incapacitation due to stomach or duodenal disease with a frequency of four or more times a year and lasting one day.  There was gnawing or burning epigastric pain daily or more often lasting one hour.  Dumping syndrome occurred 30 minutes to an hour after eating on at least a daily basis.  Nausea also occurred several times daily.  Episodic diarrhea occurred one to four times daily with 12 attacks a week lasting one day or less.  The examiner noted that without his tincture of opium the Veteran would suffer from dumping symptoms daily.

Physical examination results were essentially normal and revealed no signs of significant weight loss, malnutrition, or anemia.  Effects on daily activities were noted as moderate impairment to feeding and exercise, severe impairment to sports and mild impairment to recreation.  Occupational impairment was not considered as the Veteran was not employed at the time of examination.  

On August 2011 VA hernia examination, the Veteran reported gastric acid, diarrhea, and constipation.  He also suffered from chronic reflux with mucus productive coughing and gagging which caused him to wake up at night and required sleeping with his head elevated.  Symptoms were present with eating late, decreased medication, or not taking medication as directed.  Examination was negative for history of vomiting associated with esophageal disease or esophageal distress, hematemesis or melena.  There was a history of dysphagia which occurred most of the time with ability to swallow liquids, solids, and soft foods most of the time.  Feeding tubes were never required.  There was no history of esophageal distress, however he had a history of daily regurgitation.  Contents of esophageal regurgitation were clear fluid and partially digested food.  He was positive for pyrosis or heartburn on a less than weekly basis.  

Physical examination revealed fair health with no significant weight loss or malnutrition.  Weight was actually noted as 194 pounds, which was considered a 10 percent gain compared to baseline.  He had a soft abdomen with generalized tenderness on palpation, including epigastrium with no palpable masses.  Diagnostic testing revealed an EGD from November 2010 wherein the Veteran was diagnosed with Barrett's Esophagitis.  The examiner opined that the Veteran's disabilities did not impact his conducting daily activities.  However, the examiner noted that fluctuating blood sugars cause drowsiness and decreased functioning and that the Veteran had correlated such symptoms to his diabetes and hernia.

On an adjoining VA ulcer examination, medications were Nexium and opium tincture.  Response to treatment was fair.  A noted side effect of the opium medication was constipation.  He had no periods of incapacitation due to stomach or duodenal disease.  The examiner also indicated that there were no episodes of abdominal colic, nausea, vomiting, or abdominal distention.  The Veteran reported gnawing or burning substernal pain occurring one to several hours after eating and lasting one hour.  Post-prandial symptoms included belching, bloating, diarrhea, and pain within 30 minutes after eating; occurring daily if not more often.  Examination was negative for diagnosis or indication of anemia.  No palpable masses, organomegaly, no rebound, or flank tenderness.  Diagnosis was duodenal ulcer disease with no effects on activities and no discussion regarding employment.

Of note, the examiner indicated the Veteran suffered from moderate episodes of hematemesis or melena of tarry stools intermittently, estimated 6-8 times in the last few years, but none in the last 12 months.  This notation conflicted with information provided on his adjoining hernia examination.  

On March 2012 Board hearing, the Veteran reported severe nausea and reflux.  He testified to essentially experiencing regurgitation, but indicated being unable to vomit due to his vagotomy.  He reported difficulties with his hypoglycemia and suffering from incapacitating episodes at least four times a year.  Finally, he reported having severe bile at night which diminished his ability to breathe and caused choking preventing him from getting rest.

In March 2012 correspondence, the Veteran's spouse confirmed that he no longer had the ability to vomit, but instead could only dry heave.  Thereafter, in an April 2014 statement, the Veteran reasserted that he no longer had the physical ability to vomit as a result of his vagotomy.  He also reasserted that his "food clears [his] stomach within 10 to 15 minutes of eating."  Finally he reported suffering from anemia off and on since his vagotomy.  He reported taking supplements and over the counter medications to try to counteract his body's inability to completely absorb nutrients.

VA treatment medical records reflect that the Veteran last filled a prescription for his anti-diarrhea medication on July 18, 2014.  His last prescription was noted to be for 90 days.

On September 29, 2015 VA hernia examination, the Veteran's sole diagnosis was Barrett's Esophagitis which the examiner explained was a progression of his service-connected hiatal hernia.  Symptoms on examination were reflux which was infrequent as he slept on an elevated pillow.  Treatment was pantoprazole.  He denied pyrosis, melena, dysphagia, or other symptoms.  Reflux was noted to occur four or more times per year, but less than once a day.  The examination was negative for hematemesis, melena, anemia, vomiting, nausea, esophageal stricture, spasm of the esophagus, diarrhea, weight-loss, or an acquired diverticulum of the esophagus.  No laboratory testing was conducted.  There was no functional impact.

On VA intestinal conditions examination, the sole diagnosis was Ileus, post-operative, resolved.  This condition was noted to resolve without further symptomatology or impairment prior to the period on appeal.  On VA ulcer examination, diagnosis was duodenal ulcer with a residual antrectomy scar.  The scar was not painful, unstable, or greater than 39 square cm.  The examiner noted that the Veteran had a vagotomy with pyloroplasty or gastroenterostomy, but that there were no signs or symptoms.  The examiner concluded by finding that the Veteran's duodenal ulcer disease had resolved.

From January 2014 treatment medical records note anemia under active problems.  See VAMC Treatment Medical Records.  The severity of the condition is not specifically discussed and it is never present on physical examination.  From September 2015, treatment medical records were negative for complaints or reports of heartburn, diarrhea, nausea, or regurgitation.  See VAMC treatment Medical Records.  Of note on January 2017 Wiregrass CBOC examination, the Veteran specifically denied problems with nausea, diarrhea, and swallowing. 

On April 2017 VA hernia examination diagnoses were GERD, hiatal hernia, and Barrett's Esophagus.  Treatment included esomeprazole magnesium.  The Veteran reported severe stomach pain, diarrhea, gas, and daily bloating.  He also reported being unable to retain food no matter his choice in diet.  Signs and symptoms of his condition included persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, substernal pain, sleep disturbance caused by esophageal reflux, and nausea.  Frequency of symptoms was four or more times a year, lasting less than one day.  

On VA ulcer examination, diagnoses were duodenal ulcer and status post vagotomy with pyloroplasty.  Subjective signs and symptoms were nausea and abdominal pain.  Abdominal pain was continuous, but nausea was recurrent with a frequency of four or more times a year, lasting less than a day.  No incapacitating episodes were noted.  The examiner noted that the Veteran was not taking continuous medication to control his symptoms.  There were also no functional impairments associated with the condition.  No diagnostic testing was conducted as an upper gastrointestinal x-ray series was scheduled, but cancelled by the Veteran.  

Following examination, the examiner directly addressed the Veteran's previous lay assertions of lightheadedness, dizziness, perspiration, sweating, and erratic blood sugar levels.  The examiner opined that these symptoms were more consistent with the Veteran's service-connected diabetes mellitus type II (DM II) being the cause of his incapacitating episodes than his service-connected ulcer disease.  Comparatively, his other reported symptomatology of nausea, pain, diarrhea, and gas were consistent with the signs and symptoms of dumping syndrome per clinical literature. 

Analysis

For the period from March 31, 2005 until March 7, 2007, the Board does not find that a rating in excess of 20 percent is warranted under DC 7305.  As indicated above, the record is devoid of clinical notations of anemia and weight loss during this period.  In addition, there is no indication of his ulcer causing recurrent incapacitating episodes averaging 10 or more days in duration at least four or more times a year.  There is also no evidence of active periodic vomiting or recurrent hematemesis or melena occurring during this portion of the appeal.  

However, for the period from March 31, 2005 until September 29, 2015 (the date of VA examination), the Board finds that an increase rating is warranted under DC 7308 for the symptomatology associated with the Veteran's dumping syndrome.  Per clinical and examination information, during this portion of the appeal the Veteran's gastrointestinal disability has been generally manifested by episodes of explosive diarrhea, regurgitation, nausea, indigestion, pain, and bloating.  Treatment medical records support that he was placed on an array of medication to control this symptomatology.  Although, the Veteran did not have weight loss he did manifest the majority of symptomatology necessary to warrant a 40 percent rating.  That said, in affording the Veteran the benefit of the doubt the Board finds that a 40 percent rating is warranted under DC 7308.  

Comparatively, the Board does not find that a 60 percent rating is warranted for this period.  The Veteran's treatment medical records do not reflect more than mild circulatory disturbance, there was also no weight loss associated with malnutrition and anemia.  To that point, VA examination during this period noted he was well-developed and well-nourished and at times gaining weight.  Further, although hypoglycemic was noted, the Veteran's private gastrointestinal specialists specifically explained this disability was unrelated to his dumping syndrome.

In altering the Veteran's DC, the Board acknowledges that service connection for the Veteran's ulcer disability has remained in effect for more than 20 years (June 27, 1979) thus, it is protected under 38 U.S.C. § 110 and 38 C.F.R. § 3.951 (b).  As a result, consideration has been given to the U.S. Court of Appeals for Veterans Claims (Court), and the U. S. Court of Appeals for the Federal Circuit's (Federal Circuit's) holdings in Murray v. Shinseki, 24 Vet. App. 420 (2011), and Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011), respectively.

Here, as in Read, the Board is merely assigning a DC which more accurately reflects the reported symptomatology of the Veteran and provides a larger benefit.  This alteration is permissible as clinical records establish that the Veteran's dumping syndrome is a progression of his already service-connected ulcer following vagotomy.  Furthermore, as stated, rating of the gastrointestinal system requires the rater to determine which DC "reflects the predominant disability picture...."  See 38 C.F.R. § 4.114 (2017).  Therefore, based on the holding in Read, i. e., that service connection for a disability is protected and not the particular DC, the Board finds that the change in the DC here does not result in a severance.  Correspondingly, per Murray, the Veteran's rating for his ulcer disability has not resulted in a reduction.  Rather, his rating has been increased, with a potential to go higher.  In light of the aforementioned, the Board finds reassignment of the DC for the Veteran's service-connected ulcer disability does not sever service connection or act to reduce his disability rating and, thus, is improper.

That said, from September 29, 2015, the Board finds that a rating in excess of 30 percent is not warranted.  During this portion of the appeal the predominant symptomatology associated with the Veteran's conditions has been abdominal pain and nausea.  Although he reports diarrhea, the severity of his condition does not appear such to warrant a 40 percent rating.  In that regard, clinical records are negative for reports of diarrhea and nausea.  Additionally, the Veteran indicated being prescribed no medication to treat his diarrhea on 2015 and 2017 VA examinations.  Such a report is supported by VA treatment medical records which confirm that the Veteran last refilled his tincture opium medication in July 2014.  

Notwithstanding this determination, the Board finds that continuation of the Veteran's previous 30 percent rating under 7305-7346 is merited based upon his credible and competent reports of recurrent diarrhea, regurgitation, bloating, nausea, and sternum pain.  The Veteran has not been shown to have the requisite forms of hematemesis or melena with moderate anemia, weight loss or vomiting to warrant a 60 percent rating.  The record also does not reflect his combination of documented and/or reported symptoms has risen to the level of severe impairment of health such as to warrant a 60 percent rating under either 7305 or 7346.  

Correspondingly, the Board notes that such severe impairment was not shown at any point during either period on appeal.  Importantly, some of the Veteran's most prominently reported symptoms were specifically found to be unrelated to his dumping syndrome or hernia by VA and private physicians. 

The Board has considered the Veteran's personal assertions in support of his claim. He is competent, as a layperson, to report on personal knowledge, such as the existence of pain, diarrhea, and nausea.  But as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his disabilities in terms of the applicable rating criteria.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his gastrointestinal disorders. 

Finally, no additional higher or alternative ratings under different DCs, beyond the aforementioned, are appropriate in the instant case as the evidence is negative for diagnosis of disability or manifestation of symptomatology to warrant such ratings.  38 C.F.R. § 4.104, DC.  

In sum, from March 31, 2005 until September 29, 2015, a 40 percent rating, but no higher is granted.  However, from September 29, 2015 forward a rating in excess of 30 percent is denied.  

Entitlement to a TDIU prior to February 28, 2012 

As indicate above, the issue of TDIU prior to February 28, 2012 was raised by the record.  See Rice, supra. Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. § 3.341 (a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).

For the period prior to February 28, 2012, the Veteran had the following service-connected disability ratings: a 10 percent rating for bilateral hearing loss, effective June 27, 1979, a 30 percent rating for residuals of a left eye injury, effective June 27, 1979, a 30 percent rating for bipolar disorder, effective August 16, 2005, a 20 percent rating for DM II, effective March 7, 2007, and non-compensable ratings for a left elbow epicondylitis, anal fistula, and sebaceous cyst of the back, all effective June 27, 1979.  Additionally, as indicated above, he is now in receipt of a 40 percent rating for his gastrointestinal disorder for the period in question.  The Veteran meets the schedular requirements for TDIU.

Per the Veteran's report he was last employed full-time in 1997 working as a chemical salesman; thereafter fully retiring in 2001.  See March 31, 2005 Correspondence and April 2006 VA Psychiatric Examination.  His highest level of education was a bachelor's degree in aircraft science.  See April 2006 VA Psychiatric Examination.  Following consideration of the record, the Board finds the Veteran was rendered totally unemployable as a result of his service-connected disabilities throughout the pendency of the appeal.

As discussed above, the Veteran's gastrointestinal disabilities have resulted in recurrent diarrhea, pain, bloating, and nausea suffered on a daily basis.  The Veteran has also competently reported experiencing diminished sleep as a result of the severity of his conditions at night.  In addition to this symptomatology are those associated with his psychiatric disability namely depression, anxiety, low interest, hopelessness, helpless, suicidal ideation without intent, and self-blame.  See April 2006 VA Examination.  He also suffered from decreased (monocular) vision and impaired hearing.  See August 2005 and July 2013 VA Examinations.  

Thinking realistically, the Veteran's gastric impairments alone would have caused him severe difficulty in completing tasks due to the unpredictability and urgency of his condition.  Furthermore, his hearing, monocular vision, and psychiatric impairments would have only decreased his limited ability to effectively function under even a relaxed work environment.  Importantly, beyond these considerations are the impairments associated with his DM II and the other service-connected conditions not explicitly mentioned herein.

In light of the record, the Board finds it highly unlikely that given the collective symptoms associated with the Veteran's service-connected disabilities that he would have realistically been able to obtain and maintain substantially gainful employment.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Thus, giving the Veteran the benefit of the doubt, TDIU prior to February 28, 2012 is therefore warranted on the basis of his service-connected disabilities.

Special Monthly Compensation (SMC)

The grant of TDIU in turn raises the issue of SMC benefits.  In that regard Board has considered the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008) which held that, although no additional disability compensation may be paid when a total schedular disability evaluation is already in effect, a separate award of a TDIU rating predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more might warrant payment of special monthly compensation (SMC) under 38 U.S.C. § 1114(s).  See also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011). 

However, for the pertinent period on appeal the Veteran's TDIU rating is predicated upon the collective impairments of his service-connected disabilities not a single service-connected disability.  There is also no indication that during this period the Veteran's disabilities rendered him housebound.  Of note, the Veteran is already in receipt of SMC 38 U. S. C. housebound and loss of use of eye benefits effective February 28, 2012.  See July 2013 Rating Decision.  He has not challenged the effective date of either grant. 

Correspondingly, the Board acknowledges that the Veteran's daughter-in-law attempted to orally file a claim for Aid & Attendance benefits (A&A) on his behalf in 2015.  See February 2015 VA Form 21-0820 Report of General Information.  In response to this request, the RO sent March 2015 correspondence wherein the Veteran was informed that his daughter-in-law could not file an A&A claim on his behalf.  In addition, he was instructed how to submit the appropriate paperwork.  No response was provided by the Veteran, therefore the Board considers this issue resolved.  In sum, the concerns addressed in Bradley and Buie are not present, and the Board needs not further address whether SMC ratings are warranted during the pendency of the appeal.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating of 40 percent, but no higher, for duodenal ulcer disease with chronic hiatal hernia from March 31, 2005 to September 29, 2005 is granted.

Entitlement to a rating in excess of 30 percent from September 29, 2005 for chronic hiatal hernia with duodenal ulcer disease is denied.  

Entitlement to a TDIU prior to February 28, 2012 is granted, subject to the law and regulations governing the payment of VA monetary benefits.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


